NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALFREDO JIMENEZ ULLOA, AKA                      No.    19-72791
Alfredo Ulloa Jimenez,
                                                Agency No. A205-722-037
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2022**
                                 Pasadena, California

Before: BENNETT and SUNG, Circuit Judges, and FOOTE,*** District Judge.

      Petitioner Alfredo Jimenez Ulloa, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals (BIA) order upholding the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
immigration judge’s (IJ) denial of his motion to reopen. We review the “BIA’s

ruling on a motion to reopen . . . for abuse of discretion” and its factual findings for

substantial evidence. Jie Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir. 2004). We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      Petitioner’s motion to reopen claimed that he qualifies for cancellation of

removal based on new evidence showing that his “removal would result in

exceptional and extremely unusual hardship to [his two sons], who [are] citizen[s]

of the United States.” 8 U.S.C. § 1229b(b)(1)(D). The BIA determined that

Petitioner’s evidence failed to meet the evidentiary requirements for a motion to

reopen: “A motion to reopen will not be granted unless the Immigration Judge is

satisfied that evidence sought to be offered is material and was not available and

could not have been discovered or presented at the former hearing.” 8 C.F.R.

§ 1003.23(b)(3). The BIA found that the medical evidence regarding Andrew

Jimenez was not material because Petitioner presented no evidence showing that

Andrew is his son and thus a qualifying relative under the cancellation of removal

statute. The BIA also found that although Petitioner had submitted evidence

showing that Aiden Jimenez is his son, Petitioner failed to show that the evidence

of Aiden’s medical condition was previously unavailable.

      The BIA’s findings are supported by the record. Thus, it did not abuse its

discretion in upholding the IJ’s denial of the motion to reopen.


                                           2
PETITION DENIED.




                   3